Citation Nr: 0018048	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-04 446	)	DATE
	)
	)
                                
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to benefits under the provisions of Section 156 
of Public Law 97-377, the Restored Entitlement Program for 
Survivors.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from August 1967 to August 1970, and from 
November 1970 to August 1988, and who died on 
July [redacted], 1993.  


FINDINGS OF FACT

1.  The veteran did not die on active duty prior to August 
13, 1981.  

2.  The veteran did not die of a service-connected disability 
that was incurred or aggravated prior to August 13, 1981.  


CONCLUSION OF LAW

Eligibility for benefits under § 156 of Public Law 97-377, 
the Restored Entitlement Program for Survivors, is not 
established.  38 C.F.R. § 3.182(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The certificate of death reflects that the veteran died on 
July [redacted], 1993.  The immediate cause of death was adeno 
and small cell lung cancer that had its onset approximately four 
months prior to the veteran's death.  

In ascertaining a claimant's eligibility for entitlement to 
benefits under the Restored Entitlement Program for 
Survivors, the provisions of 38 C.F.R. § 3.812 require that a 
determination first be made that the person on whose death 
the claim is made either died on active duty prior to August 
13, 1981, or died as a result of a service-connected 
disability that was incurred or aggravated prior to August 
13, 1981.  

The essential facts in this case are not in dispute.  These 
facts include that the veteran had service in Vietnam, and 
that his death occurred as a result of lung cancer.  Service 
connection for the cause of the veteran's death due to 
exposure to Agent Orange was granted under the presumptive 
provisions of 38 C.F.R. § 3.309.  The veteran did not die 
prior to August 13, 1981, and the appellant does not assert 
that his lung cancer existed prior to August 13, 1981.  
Rather, she asserts that the veteran's exposure to Agent 
Orange in Vietnam occurred prior to August 13, 1981.  The 
regulation requires that the disorder become manifest 
(incurred in or aggravated) prior to August 1981.  It is not 
the date of exposure to Agent Orange that is determinative; 
it is the date of the manifestation of the disease process.  
In this case, there is no competent evidence that the fatal 
disease process was manifest prior to 1993, and it is not so 
asserted.  

The concept of "well grounded" applies to the character of 
the evidence presented by a claimant.  Since in this case 
there is no dispute as to the evidence (specifically, the 
veteran did not have lung cancer prior to approximately four 
months before his death in July 1993), but only as to the law 
and its meaning, the concept of "well grounded" is not 
found to be applicable.  Rather, it is found that the 
appellant has failed to state a claim on which relief can be 
granted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is uncontroverted that the veteran's death in July 1993 
occurred as a result of lung cancer that had its onset 
approximately 4 months prior thereto.  It is uncontroverted 
that the veteran's lung cancer is not shown to have existed 
prior to August 13, 1981.  Therefore, the appellant has 
failed to state a claim upon which relief can be granted.  
Sabonis.  


ORDER

Benefits under § 156 of Public Law 97-377, the Restored 
Entitlement Program for Survivors, are denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

